DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 12/08/21, with respect to the rejection(s) of claims 1, 4-11, 14-16, 19-26 have been fully considered and are persuasive.  However, upon further consideration, a new ground(s) of rejection is made in view of Mayer (Pub No 20180076949) further in view of Harel (Pub No 20170289827) and newly cited prior art Sethuram (Pat No 7110423).

Regarding claim 1, Applicant argues Applicant respectfully traverses these rejections. However, in order to expedite prosecution, claim 1 has been amended to recite, in part, “determining that the propagation delay from the first network node to the second network node is less than the propagation delay from the second network node to the first network node; and delaying the network communication in an egress buffer of the second network node for an amount of time substantially equal to the difference between the propagation delay from the first network node to the second network node, and the propagation delay from the second network node to the first network node.”
 	However the examiner disagrees regarding:
Mayer states:
[0033] Accordingly some networks utilize symmetric network synchronizing protocols which utilize two-way time-transfer techniques. In such systems, time is a construct that is represented by a sequence number. Two clocks are considered to be synchronized when they generate the same sequence number at the same instance of time. In a synchronization method between a first node (Node A) and a second node (Node B), the first node transmits a packet (also referred to as a first message) including a first timestamp, T1. T1 represents the time the packet was sent relative to the internal time-base of Node A. The second node, upon receipt of the packet, generates time-stamp T2. T2 is a timestamp relative to the time-base of Node B indicative of the time of receipt of the initial message. The second node will then, when ready to send a reply message, will include with or within the reply message a third time-stamp (T3) 4) its reception of the reply message based on the internal time-base of Node A. The time difference between T4 an T1 defines the total round trip (total transmission) time. The difference between T3 and T2 defines the processing time at Node B. If the first node sends this time-stamp back to the second node, then the second node will have four time-stamps representing the send and receive times of the two message interchange. The second node can then determine the total transmission time. The total transmission time is composed of a transit time and the processing time (or component delay) at the second node. However, the transit time is composed of both the time from node A to node B and the time from Node B to node A. Accordingly, such systems need to determine the propagation delay (time taken for messages to propagate between devices) and component delays. A Component delay includes the time taken for messages to traverse within devices, and also includes processing delays of devices (also referred to as hardware delays and software processing time). It should be appreciated that in the above described scenario, Node B adjusts Node B's time-base to match the time-base of T1, determined based on the 4 timestamps (T1, T2, T3 and T4). It should be appreciated that as an alternative, Node B can transmit T2 in the message which includes T3. In which case, Node A, upon generating T4, possesses all 4 timestamps and can adjust its time-base accordingly. As a further alternative, Node A can determine what adjustment is needed to synchronize Node B with the current time-base of Node A, and transmit the adjustment to Node B.

 	At least in the above cited portion, Mayer teaches determining the delay for transmitting between devices and the delay for processing time for each device. One of ordinary skill in the art would interpret the above as “a time during which the network communication was processed” by first/second network nodes.
[0054] While the above description discusses methods and systems to determine differences in propagation delay due to different lengths of optical fiber (e.g., different lengths of fibers 21 and 31), there can be other causes of differing propagation delay. For example, optical systems can be affected by temperature, time, pressure and other factors which can change the value of the propagation delay from that calculated during initial set up. Accordingly, some embodiments provide for mechanisms for updating the propagation delay, for ongoing use with symmetric network synchronizing protocols. Non-limiting examples will be discussed using the PTP protocol.

 	At least in the above cited portion, Mayer teaches determining the differences between the propagation delay between devices. One of ordinary skill in the art would interpret the above as “determining that the propagation delay from the first network node to the second network node is different than the propagation delay from the second network node to the first network node”. 

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4-8, 10-11, 14-16, 19-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mayer (Pub No 20180076949) further in view of Harel (Pub No 20170289827) and Sethuram (Pat No 7110423).

Regarding claim 1 and 11 and 16,
 	Mayer teaches a method comprising: 
 	obtaining an indication of a time during which a network communication obtained from a first network node was processed by the first network node, and an indication of a propagation delay from a second network node to the first network node; (interpreted as T1 represents the time the packet was sent relative to the internal time-base of Node A. The second node, upon receipt of the packet, generates time-stamp T2. T2 is a timestamp relative to the time-base of Node B indicative of the time of receipt of the initial message. The second node will then, when ready to send a reply message, will include with or within the reply message a third time-stamp (T3) representing the sending time of the reply message based on the time-base of Node B. The first node will time-stamp (T4) its reception of the reply message based on the internal time-base of Node A., see para [0033]).
 	determining a time during which the network communication was processed by the second network node; (interpreted as T1 represents the time the packet was sent relative to the internal time-base of Node A. The second node, upon receipt of the packet, generates time-stamp T2. T2 is a timestamp relative to the time-base of Node B indicative of the time of receipt of the initial message. The second node will then, when ready to send a reply message, will include with or within the reply message a third time-stamp (T3) representing the sending time of the reply message based on the time-base of Node B. The first node will time-stamp (T4) its reception of the reply message based on the internal time-base of Node A., see para [0033]).
 	calculating a propagation delay from the first network node to the second network node based on the time during which the network communication was processed by the first network node and the time during which the network communication was processed by the second network node; (interpreted as Embodiments provide for a method and system which can determine the propagation delay in each of optical fibers 20, 30 as part of a method and system for synchronizing the two transceivers 10, 50, see para [0042])
 	determining that the propagation delay from the first network node to the second network node is different than the propagation delay from the second network node to the first network node; and (interpreted as The first offset adjustment depends on the difference in propagation delay between the first network element 740 and the second network element 720 (transceiver 10A) on the first optical fiber 30A and between the first network element 740 and the second NE 720 on the second optical fiber 20A, see para [0072])
	Mayer does not teach propagation is less than;
 	delaying the network communication in an egress buffer of the second network node for an amount of time substantially equal to a difference between the propagation delay from the first network node to the second network node, and the propagation delay from the second network node to the first network node.

 	Herel teaches propagation is less than; (interpreted In contrast, if the first propagation delay (T.sub.TOTAL1) is less than the second propagation delay (T.sub.TOTAL2), the controller 330 increases the first delay (T.sub.DELAY1) and/or decreases the second delay (T.sub.DELAY2) until the first propagation delay (T.sub.TOTAL1) and the second propagation delay (T.sub.TOTAL2) are equal, see Harel para [0054]).
	It would have been obvious to one of ordinary skill in the art to combine the correction system taught by Mayer with the delay change taught by Harel to fix the differences in propagation delay.

 	However Mayer in view of Harel does not teach delaying the network communication in an egress buffer of the second network node for an amount of time substantially equal to a difference between the propagation delay from the first network node to the second network node, and the propagation delay from the second network node to the first network node.

 	Sethuram teaches delaying the network communication in an egress buffer of the second network node for an amount of time substantially equal to a difference between the propagation delay from the first network node to the second network node, and the propagation delay from the second network node to the first network node. (interpreted as buffer 19 is selected to produce a delay which is equivalent to the propagation delay through the register 18 so that the output from the register 18 is synchronized with the output from the delay buffer 19. The propagation delay through the register 18 is the same as the delay through the delay buffer 19, see col 15 line 20-26).
 	It would have been obvious to one of ordinary skill in the art to combine the propagation delay correction taught by Mayer in view of Harel with the correction by delaying an egress buffer as taught by Sethuram since it would have been a simple modification producing expected results of synchronization by delaying buffers.

Regarding claim 4 and 14 and 19,
(interpreted as In some embodiments the transceiver 10 transmits the calculated one-way propagation delay and its own clock in a message 309 to transceiver 50. This can used so that the second transceiver (e.g., the transceiver 50) can adjust its internal clock, see Mayer para [0048]).

Regarding claim 5 and 15 and 20,
 	Mayer in view of Harel and Sethuram teaches the method of claim 1, further comprising: providing, to the first network node, an indication of a time during which another network communication was processed by the second network node to enable the first network node to calculate the propagation delay from the second network node to the first network node. (interpreted as FIG. 3 illustrates 3 messages 303, 304 and 305 transmitted from the transceiver 10 to the transceiver 50, and corresponding reply messages 306, 307 and 308, each with message illustrated with a different dash style. The controller for the transceiver 50 inserts a .DELTA.t value (.DELTA.t.sub.1, .DELTA.t.sub.2 and .DELTA.t.sub.3) for each reply message as illustrated to the right of the reference clock for transceiver 50, using the same dash style as the corresponding message. In some embodiments the timestamp (T.sub.S1, T.sub.S2, and T.sub.S3) included in each message 303, 304 and 305 respectively, is included in each reply message 306, 307 and 308 as shown, see Mayer para [0046]).

Regarding claim 6,
 	Mayer in view of Harel and Sethuram teaches the method of claim 1, wherein obtaining includes obtaining the network communication, wherein the network communication includes the indication of (interpreted as FIG. 3 illustrates 3 messages 303, 304 and 305 transmitted from the transceiver 10 to the transceiver 50, and corresponding reply messages 306, 307 and 308, each with message illustrated with a different dash style. The controller for the transceiver 50 inserts a .DELTA.t value (.DELTA.t.sub.1, .DELTA.t.sub.2 and .DELTA.t.sub.3) for each reply message as illustrated to the right of the reference clock for transceiver 50, using the same dash style as the corresponding message. In some embodiments the timestamp (T.sub.S1, T.sub.S2, and T.sub.S3) included in each message 303, 304 and 305 respectively, is included in each reply message 306, 307 and 308 as shown, see Mayer para [0046]).

Regarding claim 7,
 	Mayer in view of Harel and Sethuram teaches the method of claim 1, further comprising: obtaining an indication of a time during which another network communication obtained from the first network node was processed by the first network node; determining a time during which the other network communication was processed by the second network node; calculating an updated propagation delay from the first network node to the second network node based on the time during which the other network communication was processed by the first network node and the time during which the other network communication was processed by the second network node; determining a difference between the updated propagation delay from the first network node to the second network node, and the propagation delay from the second network node to the first network node; and compensating for the difference between the updated propagation delay from the first network node to the second network node, and the propagation delay from the second network node to the first network node. (interpreted as FIG. 3 illustrates 3 messages 303, 304 and 305 transmitted from the transceiver 10 to the transceiver 50, and corresponding reply messages 306, 307 and 308, each with message illustrated with a different dash style. The controller for the transceiver 50 inserts a .DELTA.t value (.DELTA.t.sub.1, .DELTA.t.sub.2 and .DELTA.t.sub.3) for each reply message as illustrated to the right of the reference clock for transceiver 50, using the same dash style as the corresponding message. In some embodiments the timestamp (T.sub.S1, T.sub.S2, and T.sub.S3) included in each message 303, 304 and 305 respectively, is included in each reply message 306, 307 and 308 as shown, see para [0046]. Also see the first offset adjustment depends on the difference in propagation delay between the first network element 740 and the second network element 720 (transceiver 10A) on the first optical fiber 30A and between the first network element 740 and the second NE 720 on the second optical fiber 20A, see para [0072]. Also see Accordingly, some embodiments provide for mechanisms for updating the propagation delay, for ongoing use with symmetric network synchronizing protocols, see Mayer para [0054]. Also see update delay value, see Mayer para [0073]).

Regarding claim 8,
 	Mayer in view of Harel and Sethuram teaches the method of claim 1, wherein the first network node includes a first local time of day and the second network node includes a second local time of day, and wherein the first local time of day and the second local time of day are aligned (interpreted as In some embodiments, the network element 100, which can be implemented as either a master or a slave, can maintain a time-base 94. The time-base may be a local time-base or one representing a global time-base such as, for example, Universal Time Coordinated (UTC), International Atomic time (TAI) or GPS time. In some embodiments, PTP messages can be multiplexed with other user data (not shown), see Mayer para [0061]).

Regarding claim 10,
(interpreted as While the above description discusses methods and systems to determine differences in propagation delay due to different lengths of optical fiber (e.g., different lengths of fibers 21 and 31), there can be other causes of differing propagation delay. For example, optical systems can be affected by temperature, time, pressure and other factors which can change the value of the propagation delay from that calculated during initial set up, see Mayer para [0054]).


Regarding claim 21,
 	Mayer in view of Harel and Sethuram teaches the method of claim 1, wherein delaying the network communication includes compensating for a load of a network that includes the first network node and the second network node (interpreted as The values Δt.sub.1, Δt.sub.2 and Δt.sub.3 may vary slightly depending on such factors as the load on the transceiver 50, see Mayer para [0046]).

Regarding claim 22,
 	Mayer in view of Harel and Sethuram teaches the method of claim 1, wherein delaying the network communication includes compensating for a design of a network that includes the first network node and the second network node (interpreted as While the above description discusses methods and systems to determine differences in propagation delay due to different lengths of optical fiber (e.g., different lengths of fibers 21 and 31), there can be other causes of differing propagation delay. For example, optical systems can be affected by temperature, time, pressure and other factors which can change the value of the propagation delay from that calculated during initial set up, see Mayer para [0054])

Regarding claim 23,
 	Mayer in view of Harel and Sethuram teaches the method of claim 1, wherein delaying the network communication includes compensating for a temperature of an optical fiber between the first network node and the second network node. (interpreted as While the above description discusses methods and systems to determine differences in propagation delay due to different lengths of optical fiber (e.g., different lengths of fibers 21 and 31), there can be other causes of differing propagation delay. For example, optical systems can be affected by temperature, time, pressure and other factors which can change the value of the propagation delay from that calculated during initial set up, see Mayer para [0054])

Regarding claim 24,
 	Mayer in view of Harel and Sethuram teaches the apparatus of claim 11, wherein the one or more processors are configured to: obtain the network communication, wherein the network communication includes the indication of the time during which the network communication was processed by the network node, and the indication of the propagation delay from the apparatus to the network node. (interpreted as However the values of D.sub.1, D.sub.2, and D.sub.3 include the propagation time for each message (in each direction) and the internal time it takes for transceiver 50 to receive, buffer, process and transmit the corresponding reply message. Accordingly, it is noted that the asymmetric delay includes the propagation delay plus internal processing time. The Δt value for each reply message is an estimate of this internal time, see Mayer para [0046]).

Regarding claim 25,
 	Mayer in view of Harel and Sethuram teaches the one or more non-transitory computer readable storage media of claim 16, wherein the instructions cause the processor to: obtain the network communication, wherein the network communication includes the indication of the time during which the network communication was processed by the first network node, and the indication of the propagation delay from the second network node to the first network node. (interpreted as However the values of D.sub.1, D.sub.2, and D.sub.3 include the propagation time for each message (in each direction) and the internal time it takes for transceiver 50 to receive, buffer, process and transmit the corresponding reply message. Accordingly, it is noted that the asymmetric delay includes the propagation delay plus internal processing time. The Δt value for each reply message is an estimate of this internal time, see Mayer para [0046]).

Regarding claim 26,
 	Mayer in view of Harel and Sethuram teaches the apparatus of claim 11, wherein a local time of day of the network node and a local time of day of the apparatus are aligned. (interpreted as In a network of nodes using GPS synchronization, each node in the network receives signals from satellites, and in accordance with the received signals (and optionally in accordance with a known position), a time value can be obtained. The local clock at the node is then synchronized to this time. When each node in the network synchronizes in the same manner, they can each be considered to be synchronized with the GPS system, and thus sufficiently synchronized to each other, see Mayer para [0005]).



Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mayer (Pub No 20180076949) further in view of Harel (Pub No 20170289827) and Sethuram (Pat No 7110423) and Dai (Pub No 20160309491).

Regarding claim 9,
 	Mayer in view of Harel and Sethuram teaches the method of claim 1, however does not teach wherein the first network node and the second network node form at least part of a private line emulation network. 
 	Dai teaches wherein the first network node and the second network node form at least part of a private line emulation network.(interpreted as private network (generally an optical fiber), see para [0113]).
 	It would have been obvious to one of ordinary skill in the art to combine the system taught by Mayer with the private network taught by Dai since it would have been a simple combination of using the optical fiber links for secure and private transmissions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO G NGUYEN whose telephone number is (571)272-7732.  The examiner can normally be reached on M-F 10pm - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BAO G NGUYEN/Examiner, Art Unit 2461   
                                                     
/OMER S MIAN/Primary Examiner, Art Unit 2461